 

Exhibit 10.1

 

2003 Equity Incentive Plan

of

Embarcadero Technologies, Inc.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

              

Page

--------------------------------------------------------------------------------

1.

  

Purpose of this Plan

  

1

 

2.

  

Definitions and Rules of Interpretation

  

1

    

2.1

  

Definitions

  

1

    

2.2

  

Rules of Interpretation

  

3

 

3.

  

Shares Subject to this Plan; Term of this Plan

  

3

    

3.1

  

Number of Award Shares

  

3

    

3.2

  

Source of Shares

  

4

    

3.3

  

Term of this Plan

  

4

 

4.

  

Administration

  

4

    

4.1

  

General

  

4

    

4.2

  

Authority of Administrator

  

4

    

4.3

  

Scope of Discretion

  

5

 

5.

  

Persons Eligible to Receive Awards

  

5

    

5.1

  

Eligible Individuals

  

5

    

5.2

  

Section 162(m) Limitation

  

6

 

6.

  

Terms and Conditions of Options

  

6

    

6.1

  

Price

  

6

    

6.2

  

Term

  

6

    

6.3

  

Vesting

  

6

    

6.4

  

Form of Payment.

  

6

    

6.5

  

Nonassignability of Options

  

7

    

6.6

  

Substitute Options

  

7

 

7.

  

Incentive Stock Options

  

7

 

8.

  

Stock Appreciation Rights, Stock Awards and Cash Awards

  

9

    

8.1

  

Stock Appreciation Rights

  

9

    

8.2

  

Stock Awards

  

9

    

8.3

  

Cash Awards. The following rules apply to all Cash Awards:

  

10

 

9.

  

Exercise of Awards

  

10

    

9.1

  

In General

  

10

    

9.2

  

Time of Exercise

  

10

    

9.3

  

Issuance of Award Shares

  

10

    

9.4

  

Termination

  

11

 

10.

  

Certain Transactions and Events

  

12

    

10.1

  

In General

  

12

    

10.2

  

Changes in Capital Structure

  

12

    

10.3

  

Fundamental Transactions

  

12

    

10.4

  

Changes of Control

  

12

    

10.5

  

Divestiture

  

13

    

10.6

  

Dissolution

  

13

    

10.7

  

Cut-Back to Preserve Benefits

  

13

 

i



--------------------------------------------------------------------------------

              

Page

--------------------------------------------------------------------------------

11.

  

Withholding and Tax Reporting

  

13

    

11.1

  

Tax Withholding Alternatives

  

13

    

11.2

  

Reporting of Dispositions

  

13

 

12.

  

Compliance with Law

  

13

 

13.

  

Amendment or Termination of this Plan or Outstanding Awards

  

14

    

13.1

  

Amendment and Termination

  

14

    

13.2

  

Stockholder Approval

  

14

    

13.3

  

Effect

  

14

 

14.

  

Reserved Rights

  

14

    

14.1

  

Nonexclusivity of this Plan

  

14

    

14.2

  

Unfunded Plan

  

14

 

15.

  

Special Arrangements Regarding Award Shares

  

14

    

15.1

  

Escrows and Pledges

  

14

    

15.2

  

Repurchase Rights

  

15

    

15.3

  

Market Standoff

  

15

 

16.

  

Beneficiaries

  

15

 

17.

  

Miscellaneous

  

15

    

17.1

  

Governing Law

  

15

    

17.2

  

Determination of Value

  

16

    

17.3

  

Reservation of Shares

  

16

    

17.4

  

Electronic Communications

  

16

    

17.5

  

Notices

  

16

 

ii



--------------------------------------------------------------------------------

 

1.    Purpose of this Plan

 

The purpose of this 2003 Equity Incentive Plan of Embarcadero Technologies, Inc.
is to enhance the long-term stockholder value of Embarcadero Technologies, Inc.
by offering opportunities to eligible individuals to participate in the growth
in value of the equity of Embarcadero Technologies, Inc.

 

2.    Definitions and Rules of Interpretation

 

2.1    Definitions.    This Plan uses the following defined terms:

 

(a)    “Administrator” means the Board, the Committee, or any officer or
employee of the Company to whom the Board or the Committee delegates authority
to administer this Plan.

 

(b)    “Affiliate” means a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

 

(c)    “Applicable Law” means any and all laws of whatever jurisdiction, within
or without the United States, and the rules of any stock exchange or quotation
system on which Shares are listed or quoted, applicable to the taking or
refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Awards or Award
Shares.

 

(d)    “Award” means a Stock Award, SAR, Cash Award, or Option granted in
accordance with the terms of the Plan.

 

(e)    “Award Agreement” means the document evidencing the grant of an Award.

 

(f)    “Award Shares” means Shares covered by an outstanding Award or purchased
under an Award.

 

(g)    “Awardee” means: (i) a person to whom an Award has been granted,
including a holder of a Substitute Award, (ii) a person to whom an Award has
been transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 16, and (iii) a person who holds Option Shares subject to any right of
repurchase under Section 15.2.

 

(h)    “Board” means the board of directors of the Company.

 

(i)    “Cash Award” means the right to receive cash as described in Section 8.3.

 

(j)    “Change of Control” means any transaction or event that the Board
specifies as a Change of Control under Section 10.4.

 

(k)    “Code” means the Internal Revenue Code of 1986.

 

(l)    “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s charter documents and Section 4.

 

(m)    “Company” means Embarcadero Technologies, Inc., a Delaware corporation.

 

(n)    “Company Director” means a member of the Board.

 

(o)    “Consultant” means an individual who, or an employee of any entity that,
provides bona fide services to the Company or an Affiliate not in connection
with the offer or sale of securities in a capital-raising transaction, but who
is not an Employee.

 

(p)    “Director” means a member of the board of directors of the Company or an
Affiliate.

 

(q)    “Divestiture” means any transaction or event that the Board specifies as
a Divestiture under Section 10.5.

 

(r)    “Domestic Relations Order” means a “domestic relations order” as defined
in, and otherwise meeting the requirements of, Section 414(p) of the Code,
except that reference to a “plan” in that definition shall be to this Plan.

 

1



--------------------------------------------------------------------------------

 

(s)    “Employee” means a regular employee of the Company or an Affiliate,
including an officer or Director, who is treated as an employee in the personnel
records of the Company or an Affiliate, but not individuals who are classified
by the Company or an Affiliate as: (i) leased from or otherwise employed by a
third party, (ii) independent contractors, or (iii) intermittent or temporary
workers. The Company’s or an Affiliate’s classification of an individual as an
“Employee” (or as not an “Employee”) for purposes of this Plan shall not be
altered retroactively even if that classification is changed retroactively for
another purpose as a result of an audit, litigation or otherwise. An Awardee
shall not cease to be an Employee due to transfers between locations of the
Company, or between the Company and an Affiliate, or to any successor to the
Company or an Affiliate that assumes the Awardee’s Options under Section 10.
Neither service as a Director nor receipt of a director’s fee shall be
sufficient to make a Director an “Employee.”

 

(t)    “Exchange Act” means the Securities Exchange Act of 1934.

 

(u)    “Executive” means, if the Company has any class of any equity security
registered under Section 12 of the Exchange Act, an individual who is subject to
Section 16 of the Exchange Act or who is a “covered employee” under Section
162(m) of the Code, in either case because of the individual’s relationship with
the Company or an Affiliate. If the Company does not have any class of any
equity security registered under Section 12 of the Exchange Act, “Executive”
means any (i) Director, (ii) officer elected or appointed by the Board, or (iii)
beneficial owner of more than 10% of any class of the Company’s equity
securities.

 

(v)    “Expiration Date” means, with respect to an Award, the date stated in the
Award Agreement as the expiration date of the Award or, if no such date is
stated in the Award Agreement, then the last day of the maximum exercise period
for the Award, disregarding the effect of an Awardee’s Termination or any other
event that would shorten that period.

 

(w)    “Fair Market Value” means the value of Shares as determined under Section
17.2.

 

(x)    “Fundamental Transaction” means any transaction or event described in
Section 10.3.

 

(y)    “Grant Date” means the date the Administrator approves the grant of an
Award. However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.

 

(z)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code and designated as an
Incentive Stock Option in the Award Agreement for that Option.

 

(aa)    “Nonstatutory Option” means any Option other than an Incentive Stock
Option.

 

(bb)    “Objectively Determinable Performance Condition” shall mean a
performance condition (i) that is established (A) at the time an Award is
granted or (B) no later than the earlier of (1) 90 days after the beginning of
the period of service to which it relates, or (2) before the elapse of 25% of
the period of service to which it relates, (ii) that is uncertain of achievement
at the time it is established, and (iii) the achievement of which is
determinable by a third party with knowledge of the relevant facts. Examples of
measures that may be used in Objectively Determinable Performance Conditions
include net order dollars, net profit dollars, net profit growth, net revenue
dollars, revenue growth, individual performance, earnings per share, return on
assets, return on equity, and other financial objectives, objective customer
satisfaction indicators and efficiency measures, each with respect to the
Company and/or an individual business unit.

 

(cc)    “Officer” means an officer of the Company as defined in Rule 16a-1
adopted under the Exchange Act.

 

(dd)    “Option” means a right to purchase Shares of the Company granted under
this Plan.

 

(ee)    “Option Price” means the price payable under an Option for Shares, not
including any amount payable in respect of withholding or other taxes.

 

(ff)    “Option Shares” means Shares covered by an outstanding Option or
purchased under an Option.

 

2



--------------------------------------------------------------------------------

 

(gg)    “Plan” means this 2003 Equity Incentive Plan of Embarcadero
Technologies, Inc.

 

(hh)    “Purchase Price” means the price payable under a Stock Award for Shares,
not including any amount payable in respect of withholding or other taxes.

 

(ii)    “Reverse Vesting” means that an Option is or was fully exercisable but
that, subject to a “reverse” vesting schedule, the Company has a right to
repurchase the Option Shares as specified in Section 15.2(a), with the Company’s
right of repurchase expiring in accordance with a “forward” vesting schedule
that would otherwise have applied to the Option under which the Option Shares
were purchased or in accordance with some other vesting schedule described in
the Award Agreement. With respect to a Stock Award, Reverse Vesting means that
the Company has a right to repurchase the Award Shares purchased pursuant to the
Stock Award, as specified in Section 15.2(a), with the Company’s right of
repurchase expiring in accordance with the vesting schedule in the Award
Agreement.

 

(jj)    “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the
Exchange Act.

 

(kk)    “SAR” or “Stock Appreciation Right” means a right to receive cash based
on a change in the Fair Market Value of a specific number of Shares pursuant to
an Award Agreement, as described in Section 8.1.

 

(ll)    “Securities Act” means the Securities Act of 1933.

 

(mm)    “Share” means a share of the Common Stock, par value $.001 per share, of
the Company or other securities substituted for the Common Stock under Section
10.

 

(nn)    “Stock Award” means an offer by the Company to sell shares subject to
certain restrictions pursuant to the Award Agreement as described in Section 8.2

 

(oo)    “Substitute Award” means a Substitute Option, Substitute SAR or
Substitute Stock Award granted in accordance with the terms of the Plan.

 

(pp)    “Substitute Option” means an Option granted in substitution for, or upon
the conversion of, an option granted by another entity to purchase equity
securities in the granting entity.

 

(qq)    “Substitute SAR” means a SAR granted in substitution for, or upon the
conversion of, a stock appreciation right granted by another entity with respect
to equity securities in the granting entity.

 

(rr)    “Substitute Stock Award” means a Stock Award granted in substitution
for, or upon the conversion of, a stock award granted by another entity to
purchase equity securities in the granting entity.

 

(ss)    “Termination” means that the Awardee has ceased to be, with or without
any cause or reason, an Employee, Director or Consultant. However, unless so
determined by the Administrator, “Termination” shall not include a change in
status from an Employee, Consultant or Director to another such status. An event
that causes an Affiliate to cease being an Affiliate shall be treated as the
“Termination” of that Affiliate’s Employees, Directors, and Consultants.

 

2.2    Rules of Interpretation.    Any reference to a “Section,” without more,
is to a Section of this Plan. Captions and titles are used for convenience in
this Plan and shall not, by themselves, determine the meaning of this Plan.
Except when otherwise indicated by the context, the singular includes the plural
and vice versa. Any reference to a statute is also a reference to the applicable
rules and regulations adopted under that statute. Any reference to a statute,
rule or regulation, or to a section of a statute, rule or regulation, is a
reference to that statute, rule, regulation, or section as amended from time to
time, both before and after the effective date of this Plan and including any
successor provisions.

 

3.    Shares Subject to this Plan; Term of this Plan

 

3.1    Number of Award Shares.    Subject to adjustment under Section 10, the
maximum number of Shares that may be issued under this Plan is 2,000,000,
cumulatively increased on the first January 1 after the effective

 

3



--------------------------------------------------------------------------------

date of this Plan and each January 1 thereafter for ten years, by a number of
Shares equal to the least of (a) 4% of the number of Shares issued and
outstanding on the immediately preceding December 31, (b) 1,500,000 Shares, and
(c) a number of Shares set by the Board. When an Award is granted, the maximum
number of Shares that may be issued under this Plan shall be reduced by the
number of Shares covered by that Award. However, if an Award later terminates or
expires without having been exercised in full, the maximum number of shares that
may be issued under this Plan shall be increased by the number of Shares that
were covered by, but not purchased under, that Award. By contrast, the
repurchase of Shares by the Company shall not increase the maximum number of
Shares that may be issued under this Plan.

 

3.2    Source of Shares.    Award Shares may be: (a) Shares that have never been
issued, (b) Shares that have been issued but are no longer outstanding, or (c)
Shares that are outstanding and are acquired to discharge the Company’s
obligation to deliver Award Shares.

 

3.3    Term of this Plan

 

(a)    This Plan shall be effective on, and Awards may be granted under this
Plan after, the date it has been both adopted by the Board and approved by the
Company’s stockholders.

 

(b)    Subject to Section 13, Awards may be granted under this Plan for a period
of ten years from the earlier of the date on which the Board approves this Plan
and the date the Company’s stockholders approve this Plan. Accordingly, Awards
may not be granted under the Plan after the earlier of those dates.

 

4.    Administration

 

4.1    General

 

(a)    The Board shall have ultimate responsibility for administering this Plan.
The Board may delegate certain of its responsibilities to a Committee, which
shall consist of at least two members of the Board. The Board or the Committee
may further delegate its responsibilities to any Employee of the Company or any
Affiliate. Where this Plan specifies that an action is to be taken or a
determination made by the Board, only the Board may take that action or make
that determination. Where this Plan specifies that an action is to be taken or a
determination made by the Committee, only the Committee may take that action or
make that determination. Where this Plan references the “Administrator,” the
action may be taken or determination made by the Board, the Committee, or other
Administrator. However, only the Board or the Committee may approve grants of
Awards to Executives, and an Administrator other than the Board or the Committee
may grant Awards only within guidelines established by the Board or Committee.
Moreover, all actions and determinations by any Administrator are subject to the
provisions of this Plan.

 

(b)    So long as the Company has registered and outstanding a class of equity
securities under Section 12 of the Exchange Act, the Committee shall consist of
Company Directors who are “Non-Employee Directors” as defined in Rule 16b-3 and
who are “outside directors” as defined in Section 162(m) of the Code.

 

4.2    Authority of Administrator.    Subject to the other provisions of this
Plan, the Administrator shall have the authority to:

 

(a)    grant Awards, including Substitute Awards;

 

(b)    determine the Fair Market Value of Shares;

 

(c)    determine the Option Price and the Purchase Price of Awards;

 

(d)    select the Awardees;

 

(e)    determine the times Awards are granted;

 

4



--------------------------------------------------------------------------------

 

(f)    determine the number of Shares subject to each Award;

 

(g)    determine the types of payment that may be used to purchase Award Shares;

 

(h)    determine the types of payment that may be used to satisfy withholding
tax obligations;

 

(i)    determine the other terms of each Award, including but not limited to the
time or times at which Awards may be exercised, whether and under what
conditions an Award is assignable, and whether an Option is a Nonstatutory
Option or an Incentive Stock Option;

 

(j)    modify or amend any Award;

 

(k)    authorize any person to sign any Award Agreement or other document
related to this Plan on behalf of the Company;

 

(l)    determine the form of any Award Agreement or other document related to
this Plan, and whether that document, including signatures, may be in electronic
form;

 

(m)    interpret this Plan and any Award Agreement or document related to this
Plan;

 

(n)    correct any defect, remedy any omission, or reconcile any inconsistency
in this Plan, any Award Agreement or any other document related to this Plan;

 

(o)    adopt, amend, and revoke rules and regulations under this Plan, including
rules and regulations relating to sub-plans and Plan addenda;

 

(p)    adopt, amend, and revoke special rules and procedures which may be
inconsistent with the terms of this Plan, set forth (if the Administrator so
chooses) in sub-plans regarding (for example) the operation and administration
of this Plan and the terms of Awards, if and to the extent necessary or useful
to accommodate non-U.S. Applicable Laws and practices as they apply to Awards
and Award Shares held by, or granted or issued to, persons working or resident
outside of the United States or employed by Affiliates incorporated outside the
United States;

 

(q)    determine whether a transaction or event should be treated as a Change of
Control, a Divestiture or neither;

 

(r)    determine the effect of a Fundamental Transaction and, if the Board
determines that a transaction or event should be treated as a Change of Control
or a Divestiture, then the effect of that Change of Control or Divestiture;

 

(s)    reprice, replace, or regrant through cancellation or modification, any
Award, with the consent of the affected Awardee; and

 

(t)    make all other determinations the Administrator deems necessary or
advisable for the administration of this Plan.

 

4.3    Scope of Discretion.    Subject to the last sentence of this Section 4.3,
on all matters for which this Plan confers the authority, right or power on the
Board, the Committee, or other Administrator to make decisions, that body may
make those decisions in its sole and absolute discretion. Those decisions will
be final, binding and conclusive. Moreover, but again subject to the last
sentence of this Section 4.3, in making those decisions the Board, Committee or
other Administrator need not treat all persons eligible to receive Awards, all
Awardees, all Awards or all Award Shares the same way. However, except as
provided in Section 13.3, the discretion of the Board, Committee or other
Administrator is subject to the specific provisions and specific limitations of
this Plan, as well as all rights conferred on specific Awardees by Award
Agreements and other agreements.

 

5.    Persons Eligible to Receive Awards

 

5.1    Eligible Individuals.    Awards (including Substitute Awards) may be
granted to, and only to, Employees, Directors and Consultants, including to
prospective Employees, Directors and Consultants

 

5



--------------------------------------------------------------------------------

conditioned on the beginning of their service for the Company or an Affiliate.
However, Incentive Stock Options may only be granted to Employees, as provided
in Section 7(g).

 

5.2    Section 162(m) Limitation.

 

(a)    Options and SARs.    So long as the Company is a “publicly held
corporation” within the meaning of Section 162(m) of the Code: (i) no Employee
or prospective Employee may be granted one or more SARs and Options within any
fiscal year of the Company under this Plan to purchase more than 600,000 Shares
under Options or to receive compensation calculated with reference to more than
that number of Shares under SARs, subject to adjustment under Section 10, and
(ii) Options and SARs may be granted to an Executive only by the Committee (and,
notwithstanding Section 4.1(a), not by the Board). If an Option or SAR is
cancelled without being exercised or if the Option Price of an Option is
reduced, that cancelled or repriced Option or SAR shall continue to be counted
against the limit on Awards that may be granted to any individual under this
Section 5.2.

 

(b)    Cash Awards and Stock Awards.    Any Cash Award or Stock Award intended
as “qualified performance-based compensation” within the meaning of Section
162(m) of the Code must vest or become exercisable contingent on the achievement
of one or more Objectively Determinable Performance Conditions, the Cash Award
or Stock Award may be granted only by the Committee, and the material terms of
the Award, including the maximum amount payable and the payment formula, must be
approved by the stockholders of the Company before such Award is paid.

 

6.    Terms and Conditions of Options

 

The following rules apply to all Options:

 

6.1    Price.    No Option intended as “qualified incentive-based compensation”
within the meaning of Section 162(m) of the Code may have an Option Price less
than 100% of the Fair Market Value of the Shares on the Grant Date. In no event
will the Option Price of any Option be less than the par value of the Shares
issuable under the Option if that is required by Applicable Law. The Option
Price of an Incentive Stock Option shall be subject to Section 7(f).

 

6.2    Term.    No Option shall be exercisable after its Expiration Date. No
Option may have an Expiration Date that is more than ten years after its Grant
Date. Additional provisions regarding the term of Incentive Stock Options are
provided in Sections 7(a) and 7(e).

 

6.3    Vesting.    Options shall be exercisable: (a) on the Grant Date, or (b)
in accordance with a schedule related to the Grant Date, the date the Optionee’s
directorship, employment or consultancy begins, or a different date specified in
the Option Agreement. If so provided in the Option Agreement, an Option may be
exercisable subject to the application of Reverse Vesting to the Option Shares.
Additional provisions regarding the vesting of Incentive Stock Options are
provided in Section 7(c). No Option granted to an individual who is subject to
the overtime pay provisions of the Fair Labor Standards Act may be exercised
before the expiration of six months after the Grant Date.

 

6.4    Form of Payment.

 

(a)    The Administrator shall determine the acceptable form and method of
payment for exercising an Option.

 

(b)    Acceptable forms of payment for all Option Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. Employees or non-U.S. sub-plans.

 

(c)    In addition, the Administrator may permit payment to be made by any of
the following methods:

 

6



--------------------------------------------------------------------------------

 

(i)    other Shares, or the designation of other Shares, which (A) are “mature”
shares for purposes of avoiding variable accounting treatment under generally
accepted accounting principles (generally mature shares are those that have been
owned by the Optionee for more than six months on the date of surrender), and
(B) have a Fair Market Value on the date of surrender equal to the Option Price
of the Shares as to which the Option is being exercised;

 

(ii)    provided that a public market exists for the Shares, consideration
received by the Company under a procedure under which a broker-dealer that is a
member of the National Association of Securities Dealers advances funds on
behalf of an Optionee or sells Option Shares on behalf of an Optionee (a
“Cashless Exercise Procedure”), provided that if the Company extends or arranges
for the extension of credit to an Optionee under any Cashless Exercise
Procedure, no Officer or Director may participate in that Cashless Exercise
Procedure;

 

(iii)    with respect only to Optionees who are neither Officers nor Directors
as of the date of exercise, one or more promissory notes meeting the
requirements of Section 6.4(e);

 

(iv)    cancellation of any debt owed by the Company or any Affiliate to the
Optionee by the Company including without limitation waiver of compensation due
or accrued for services previously rendered to the Company; and

 

(v)    any combination of the methods of payment permitted by any paragraph of
this Section 6.4.

 

(d)    The Administrator may also permit any other form or method of payment for
Option Shares permitted by Applicable Law.

 

(e)    The promissory notes referred to in Section 6.4(c)(iii) must be full
recourse. Unless the Committee specifies otherwise after taking into account any
relevant accounting issues, the notes shall bear interest at a fair market value
rate when the Option is exercised. Interest on the notes shall also be at least
sufficient to avoid imputation of interest under Sections 483, 1274, and 7872 of
the Code. The notes and their administration shall at all times comply with any
applicable margin rules of the Federal Reserve. The portion of the Option Price
equal to the par value of the Shares shall in all events be paid in cash. The
notes may also include such other terms as the Administrator specifies. Payment
may not be made by promissory note by Officers or Directors if Shares are
registered under Section 12 of the Exchange Act.

 

6.5    Nonassignability of Options.    Except as determined by the Administrator
and expressly set forth in any Option Agreement, no Option shall be assignable
or otherwise transferable by the Optionee except by will or by the laws of
descent and distribution. However, Options may be transferred and exercised in
accordance with a Domestic Relations Order and may be exercised by a guardian or
conservator appointed to act for the Optionee. Incentive Stock Options may only
be assigned in compliance with Section 7(h).

 

6.6    Substitute Options.    The Board may cause the Company to grant
Substitute Options in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger, tender offer,
or other similar transaction) or of all or a portion of the assets of any
entity. Any such substitution shall be effective when the acquisition closes.
Substitute Options may be Nonstatutory Options or Incentive Stock Options.
Unless and to the extent specified otherwise by the Board, Substitute Options
shall have the same terms and conditions as the options they replace, except
that (subject to Section 10) Substitute Options shall be Options to purchase
Shares rather than equity securities of the granting entity and shall have an
Option Price determined by the Board.

 

7.    Incentive Stock Options

 

The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan. With the consent of the Optionee, or where this Plan provides that an
action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.

 

7



--------------------------------------------------------------------------------

 

(a)    The Expiration Date of an Incentive Stock Option shall not be later than
ten years from its Grant Date, with the result that no Incentive Stock Option
may be exercised after the expiration of ten years from its Grant Date.

 

(b)    No Incentive Stock Option may be granted more than ten years from the
date this Plan was approved by the Board.

 

(c)    Options intended to be incentive stock options under Section 422 of the
Code that are granted to any single Optionee under all incentive stock option
plans of the Company and its Affiliates, including incentive stock options
granted under this Plan, may not vest at a rate of more than $100,000 in Fair
Market Value of stock (measured on the grant dates of the options) during any
calendar year. For this purpose, an option vests with respect to a given share
of stock the first time its holder may purchase that share, notwithstanding any
right of the Company to repurchase that share. Unless the administrator of that
option plan specifies otherwise in the related agreement governing the option,
this vesting limitation shall be applied by, to the extent necessary to satisfy
this $100,000 rule, treating certain stock options that were intended to be
incentive stock options under Section 422 of the Code as Nonstatutory Options.
The stock options or portions of stock options to be reclassified as
Nonstatutory Options are those with the highest option prices, whether granted
under this Plan or any other equity compensation plan of the Company or any
Affiliate that permits that treatment. This Section 7(c) shall not cause an
Incentive Stock Option to vest before its original vesting date or cause an
Incentive Stock Option that has already vested to cease to be vested.

 

(d)    In order for an Incentive Stock Option to be exercised for any form of
payment other than those described in Section 6.4(b), that right must be stated
at the time of grant in the Option Agreement relating to that Incentive Stock
Option.

 

(e)    Any Incentive Stock Option granted to a Ten Percent Stockholder, must
have an Expiration Date that is not later than five years from its Grant Date,
with the result that no such Option may be exercised after the expiration of
five years from the Grant Date. A “Ten Percent Stockholder” is any person who,
directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate on the Grant Date.

 

(f)    The Option Price of an Incentive Stock Option shall never be less than
the Fair Market Value of the Shares at the Grant Date. The Option Price for the
Shares covered by an Incentive Stock Option granted to a Ten Percent Stockholder
shall never be less than 110% of the Fair Market Value of the Shares at the
Grant Date.

 

(g)    Incentive Stock Options may be granted only to Employees. If an Optionee
changes status from an Employee to a Consultant, that Optionee’s Incentive Stock
Options become Nonstatutory Options if not exercised within the time period
described in Section 7(i).

 

(h)    No rights under an Incentive Stock Option may be transferred by the
Optionee, other than by will or the laws of descent and distribution. During the
life of the Optionee, an Incentive Stock Option may be exercised only by the
Optionee. The Company’s compliance with a Domestic Relations Order, or the
exercise of an Incentive Stock Option by a guardian or conservator appointed to
act for the Optionee, shall not violate this Section 7(h).

 

(i)    An Incentive Stock Option shall be treated as a Nonstatutory Option if it
remains exercisable after, and is not exercised within, the three-month period
beginning with the Optionee’s Termination for any reason other than the
Optionee’s death or disability (as defined in Section 22(c) of the Code). In the
case of Termination due to death, an Incentive Stock Option shall continue to be
treated as an Incentive Stock Option if it remains exercisable after, and is not
exercised within, the three-month period after the Optionee’s Termination
provided it is exercised before the Expiration Date. In the case of Termination
due to disability, an Incentive Stock Option shall be treated as a Nonstatutory
Option if it remains exercisable after, and is not exercised within, one year
after the Optionee’s Termination.

 

8



--------------------------------------------------------------------------------

 

(j)    An Incentive Stock Option may only be modified by the Board.

 

8.    Stock Appreciation Rights, Stock Awards and Cash Awards

 

8.1    Stock Appreciation Rights.    The following rules apply to SARs:

 

(a)    Term.    No SAR shall be exercisable after its Expiration Date. No SAR
may have an Expiration Date that is more than ten years after its Grant Date.

 

(b)    Vesting.    SARs shall be exercisable: (i) on the Grant Date, (ii) in
accordance with a schedule related to the Grant Date, the date the Awardee’s
directorship, employment or consultancy begins, or a different date specified in
the Award Agreement, or (iii) or upon the achievement of Objectively
Determinable Performance Conditions.

 

(c)    Exercise of SARs.    Upon the exercise of an SAR, in whole or in part, an
Awardee shall be entitled to a payment in an amount equal to the excess of the
Fair Market Value of a fixed number of Shares covered by the exercised portion
of the SAR on the date of exercise, over the Fair Market Value of the Shares
covered by the exercised portion of the SAR on the Grant Date. The amount due to
the Awardee the exercise of a SAR will be paid in cash or Shares over the period
or periods specified in the Award Agreement. An Award Agreement may place limits
on the amount that may be paid over any specified period or periods upon the
exercise of a SAR, on an aggregate basis or as to any Awardee. A SAR shall be
considered exercised when the Company receives written notice of exercise in
accordance with the terms of the Award Agreement from the person entitled to
exercise the SAR.

 

(d)    Nonassignability of SARs.    Except as determined by the Administrator
and expressly set forth in any Award Agreement, no SAR shall be assignable or
otherwise transferable by the Awardee except by will or by the laws of descent
and distribution. However, SARs may be transferred and exercised in accordance
with a Domestic Relations Order.

 

(e)    Substitute SARs.    The Board may cause the Company to grant Substitute
SARs in connection with the acquisition by the Company or an Affiliate of equity
securities of any entity (including by merger) or all or a portion of the assets
of any entity. Any such substitution shall be effective when the acquisition
closes. Unless and to the extent specified otherwise by the Board, Substitute
SARs shall have the same terms and conditions as the options they replace,
except that (subject to Section 10) Substitute SARs shall be exercisable with
respect to the Fair Market Value of Shares rather than equity securities of the
granting entity and shall be on terms that, as determined by the Board in its
sole and absolute discretion, properly reflects the substitution.

 

8.2    Stock Awards.    The following rules apply to all Stock Awards:

 

(a)    Price.    No Stock Award may have a Purchase Price less than 85% of the
Fair Market Value of the Shares on the Grant Date or on the date on which the
purchase is completed. In no event will the Purchase Price of any Stock Award be
less than the par value of the Shares issuable under the Stock Award if that is
required by Applicable Law.

 

(b)    Term.    No Stock Award shall be exercisable after its Expiration Date.
No Stock Award may have an Expiration Date that is more than ten years after its
Grant Date.

 

(c)    Vesting.    Stock Awards shall be exercisable: (i) on the Grant Date, or
(ii) in accordance with a schedule related to the Grant Date, the date the
Awardee’s directorship, employment or consultancy begins, or a different date
specified in the Award Agreement.

 

(d)    Right of Repurchase.    If so provided in the Award Agreement, Award
Shares acquired pursuant to a Stock Award may be subject to Reverse Vesting.

 

9



--------------------------------------------------------------------------------

 

(e)    Form of Payment.    The Administrator shall determine the acceptable form
and method of payment for exercising a Stock Award.

 

(i)    Acceptable forms of payment for all Award Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. Employees or non-U.S. sub-plans.

 

(ii)    In addition, the Administrator may permit payment to be made by any of
the methods permitted with respect to the exercise of Options pursuant to
Section 6.4.

 

(f)    Nonassignability of Stock Awards.    Except as determined by the
Administrator and expressly set forth in any Award Agreement, no Stock Award
shall be assignable or otherwise transferable by the Awardee except by will or
by the laws of descent and distribution. However, Options may be transferred and
exercised in accordance with a Domestic Relations Order.

 

(g)    Substitute Stock Award.    The Board may cause the Company to grant
Substitute Stock Awards in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger) or all or a
portion of the assets of any entity. Unless and to the extent specified
otherwise by the Board, Substitute Stock Awards shall have the same terms and
conditions as the options they replace, except that (subject to Section 10)
Substitute Stock Awards shall be Stock Awards to purchase Shares rather than
equity securities of the granting entity and shall have a Purchase Price that,
as determined by the Board in its sole and absolute discretion, properly
reflects the substitution.

 

(h)    Maximum Number of Stock Awards.    The maximum aggregate number of Shares
that may be issued pursuant to Stock Awards under this Plan shall not exceed ten
percent (10%) of the number of Shares that may be issued pursuant to this Plan
under Section 3.1.

 

8.3    Cash Awards.    The following rules apply to all Cash Awards:

 

(a)    Term.    No Cash Award shall be payable after its Expiration Date. No
Cash Award may have an Expiration Date that is more than ten years after its
Grant Date.

 

(b)    Vesting.    Cash Awards shall be payable: (i) on the Grant Date, (ii) in
accordance with a schedule related to the Grant Date, the date the Awardee’s
directorship, employment or consultancy begins, or a different date specified in
the Award Agreement, or (iii) or upon the achievement of Objectively
Determinable Performance Conditions.

 

9.    Exercise of Awards

 

9.1    In General.    An Award shall be exercisable in accordance with this Plan
and the Award Agreement under which it is granted.

 

9.2    Time of Exercise.    Options and Stock Awards shall be considered
exercised when the Company receives: (a) written notice of exercise from the
person entitled to exercise the Option or Stock Award, (b) full payment, or
provision for payment, in a form and method approved by the Administrator, for
the Shares for which the Option or Stock Award is being exercised, and (c) with
respect to Nonstatutory Options, payment, or provision for payment, in a form
approved by the Administrator, of all applicable withholding taxes due upon
exercise. An Award may not be exercised for a fraction of a Share. SARs and Cash
Awards shall be considered exercised when the Company receives written notice of
the exercise from the person entitled to exercise the SAR or Cash Award.

 

9.3    Issuance of Award Shares.    The Company shall issue Award Shares in the
name of the person properly exercising the Award. If the Awardee is that person
and so requests, the Award Shares shall be issued in the name of the Awardee and
the Awardee’s spouse. The Company shall endeavor to issue Award Shares promptly
after an Award is exercised. However, until Award Shares are actually issued, as
evidenced by the appropriate entry on the stock books of the Company or its
transfer agent, the Awardee will not have the rights of a stockholder with
respect to those Award Shares, even though the Awardee has completed all the
steps

 

10



--------------------------------------------------------------------------------

necessary to exercise the Award. No adjustment shall be made for any dividend,
distribution, or other right for which the record date precedes the date the
Award Shares are issued, except as provided in Section 10.

 

9.4    Termination

 

(a)    In General.    Except as provided in an Award Agreement or in writing by
the Administrator, and as otherwise provided in Sections 9.4(b), (c), (d) and
(e), after an Awardee’s Termination, the Awardee’s Awards shall be exercisable
to the extent (but only to the extent) they are vested on the date of that
Termination and only during the 90 days after the Termination, but in no event
after the Expiration Date. To the extent the Awardee does not exercise an Award
within the time specified for exercise, the Award shall automatically terminate.

 

(b)    Leaves of Absence.    Unless otherwise provided in the Award Agreement or
in writing by the Administrator, no Award may be exercised more than three
months after the beginning of a leave of absence, other than a personal or
medical leave approved by an authorized representative of the Company with
employment guaranteed upon return. Awards shall continue to vest during a leave
of absence of not more than three months, unless otherwise determined by the
Administrator with respect to an approved personal or medical leave with
employment guaranteed upon return.

 

(c)    Death or Disability.    Unless otherwise provided in the Award Agreement
or in writing by the Administrator, if an Awardee’s Termination is due to death
or disability (as determined by the Administrator with respect to all Awards
other than Incentive Stock Options and as defined by Section 22(e) of the Code
with respect to Incentive Stock Options), all Awards of that Awardee to the
extent exercisable at the date of that Termination may be exercised for one year
after that Termination, but in no event after the Expiration Date. In the case
of Termination due to death, an Award may be exercised as provided in Section
16. In the case of Termination due to disability, if a guardian or conservator
has been appointed to act for the Awardee and been granted this authority as
part of that appointment, that guardian or conservator may exercise the Award on
behalf of the Awardee. Death or disability occurring after an Awardee’s
Termination shall not cause the Termination to be treated as having occurred due
to death or disability. In the case of an Awardee who dies or become disabled
within three months after Termination, if the Termination was not due to Cause,
the Awardee’s Awards may be exercised for one year after that Termination. To
the extent an Award is not so exercised within the time specified for its
exercise, the Award shall automatically terminate.

 

(d)    Divestiture.    If an Awardee’s Termination is due to a Divestiture, the
Board may take any one or more of the actions described in Section 10.3 or 10.4
with respect to the Awardee’s Awards.

 

(e)    Termination for Cause.    If an Awardee’s Termination is due to Cause,
all of the Awardee’s Awards shall automatically terminate and cease to be
exercisable at the time of Termination and the Administrator may rescind any and
all exercises of Awards by the Awardee that occurred after the first event
constituting Cause. “Cause” means employment-related dishonesty, fraud,
misconduct or disclosure or misuse of confidential information, or other
employment-related conduct that is likely to cause significant injury to the
Company, an Affiliate, or any of their respective employees, officers or
directors (including, without limitation, commission of a felony or similar
offense), in each case as determined by the Administrator. “Cause” shall not
require that a civil judgment or criminal conviction have been entered against
or guilty plea shall have been made by the Awardee regarding any of the matters
referred to in the previous sentence. Accordingly, the Administrator shall be
entitled to determine “Cause” based on the Administrator’s good faith belief. If
the Awardee is criminally charged with a felony or similar offense, that shall
be a sufficient, but not a necessary, basis for such a belief.

 

(f)    Reverse Vesting.    Under any circumstances stated in this Section 9.4 in
which all unvested Options of an Optionee immediately vest, the Company’s
repurchase rights shall lapse on all Option Shares held by that Optionee which
are subject to Reverse Vesting.

 

(g)    Consulting or Employment Relationship.    Nothing in this Plan or in any
Award Agreement, and no Award or the fact that Award Shares remain subject to
repurchase rights, shall: (A) interfere with or

 

11



--------------------------------------------------------------------------------

 

limit the right of the Company or any Affiliate to terminate the employment or
consultancy of any Awardee at any time, whether with or without cause or reason,
and with or without the payment of severance or any other compensation or
payment, or (B) interfere with the application of any provision in any of the
Company’s or any Affiliate’s charter documents or Applicable Law relating to the
election, appointment, term of office, or removal of a Director.

 

10.    Certain Transactions and Events

 

10.1    In General.    Except as provided in this Section 10, no change in the
capital structure of the Company, merger, sale or other disposition of assets or
a subsidiary, change of control, issuance by the Company of shares of any class
of securities convertible into shares of any class, conversion of securities, or
other transaction or event shall require or be the occasion for any adjustments
of the type described in this Section 10. Additional provisions with respect to
the foregoing transactions are set forth in Section 13.3.

 

10.2    Changes in Capital Structure.    In the event of any stock split,
reverse stock split, recapitalization, combination or reclassification of stock,
stock dividend, spin-off, or similar change to the capital structure of the
Company (not including a Fundamental Transaction or Change of Control), the
Board shall make whatever adjustments it concludes are appropriate to: (a) the
number and type of Awards that may be granted under this Plan, (b) the number
and type of Options that may be granted to any individual under this Plan, (c)
the Terms of any SAR, (d) the Purchase Price of any Stock Award, and (e) the
Option Price and number and class of securities issuable under each outstanding
Option, and (f) the repurchase price of any securities substituted for Option
Shares that are subject to repurchase rights. The specific adjustments shall be
determined by the Board. Unless the Board specifies otherwise, any securities
issuable as a result of any such adjustment shall be rounded to the next lower
whole security. The Board need not adopt the same rules for each Award or each
Awardee.

 

10.3    Fundamental Transactions.    If the Company merges with another entity
in a transaction in which the Company is not the surviving entity or if, as a
result of any other transaction or event, other securities are substituted for
the Shares or Shares may no longer be issued (each a “Fundamental Transaction”),
then, notwithstanding any other provision of this Plan, the Board shall do one
or more of the following contingent on the closing or completion of the
Fundamental Transaction: (a) arrange for the substitution, in exchange for
Awards, of options to purchase equity securities other than Shares (including,
if appropriate, equity securities of an entity other than the Company) (an
“assumption” of Awards) on such terms and conditions as the Board determines are
appropriate, (b) accelerate the vesting and termination of outstanding Awards,
in whole or in part, so that Awards can be exercised before or otherwise in
connection with the closing or completion of the Fundamental Transaction or
event but then terminate, and (c) cancel or arrange for the cancellation of
Awards in exchange for cash payments to Awardees, and (d) either arrange for any
repurchase rights of the Company with respect to Award Shares to apply to the
securities issued in substitution for Shares or terminate repurchase rights on
Award Shares. The Board need not adopt the same rules for each Award or each
Awardee.

 

10.4    Changes of Control.    The Board may also, but need not, specify that
other transactions or events constitute a “Change of Control”. The Board may do
that either before or after the transaction or event occurs. Examples of
transactions or events that the Board may treat as Changes of Control are: (a)
the Company or an Affiliate is a party to a merger, consolidation, amalgamation,
or other transaction in which the beneficial stockholders of the Company,
immediately before the transaction, beneficially own securities representing 50%
or less of the total combined voting power or value of the Company immediately
after the transaction, (b) any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires securities
holding [50%] or more of the total combined voting power or value of the
Company, or (c) as a result of or in connection with a contested election of
Company Directors, the persons who were Company Directors immediately before the
election cease to constitute a majority of the Board. In connection with a
Change of Control, notwithstanding any other provision of this Plan, the Board
may take any one or more of the actions described in Section 10.3. In addition,
the Board may extend the date for the exercise of Awards (but not beyond their
original Expiration Date). The Board need not adopt the same rules for each
Award or each Awardee.

 

12



--------------------------------------------------------------------------------

 

10.5    Divestiture.    If the Company or an Affiliate sells or otherwise
transfers equity securities of an Affiliate to a person or entity other than the
Company or an Affiliate, or leases, exchanges or transfers all or any portion of
its assets to such a person or entity, then the Board may specify that such
transaction or event constitutes a “Divestiture”. In connection with a
Divestiture, notwithstanding any other provision of this Plan, the Board may
take one or more of the actions described in Section 10.3 or 10.4 with respect
to Awards or Award Shares held by, for example, Employees, Directors or
Consultants for whom that transaction or event results in a Termination. The
Board need not adopt the same rules for each Award or each Awardee.

 

10.6    Dissolution.    If the Company adopts a plan of dissolution, the Board
may cause Awards to be fully vested and exercisable (but not after their
Expiration Date) before the dissolution is completed but contingent on its
completion and may cause the Company’s repurchase rights on Award Shares to
lapse upon completion of the dissolution. The Board need not adopt the same
rules for each Award or each Awardee. However, to the extent not exercised
before the earlier of the completion of the dissolution or their Expiration
Date, Awards shall terminate just before the dissolution is completed.

 

10.7    Cut-Back to Preserve Benefits.    If the Administrator determines that
the net after-tax amount to be realized by any Awardee, taking into account any
accelerated vesting, termination of repurchase rights, or cash payments to that
Awardee in connection with any transaction or event addressed in this Section 10
would be greater if one or more of those steps were not taken or payments were
not made with respect to that Awardee’s Awards or Award Shares, then and to that
extent one or more of those steps shall not be taken and payments shall not be
made.

 

11.    Withholding and Tax Reporting

 

11.1    Tax Withholding Alternatives

 

(a)    General.    Whenever Award Shares are issued or become free of
restrictions, the Company may require the Awardee to remit to the Company an
amount sufficient to satisfy any applicable tax withholding requirement, whether
the related tax is imposed on the Awardee or the Company. The Company shall have
no obligation to deliver Award Shares or release Award Shares from an escrow or
permit a transfer of Award Shares until the Awardee has satisfied those tax
withholding obligations. Whenever payment in satisfaction of Awards is made in
cash, the payment will be reduced by an amount sufficient to satisfy all tax
withholding requirements.

 

(b)    Method of Payment.    The Awardee shall pay any required withholding
using the forms of consideration described in Section 6.4(b), except that, in
the discretion of the Administrator, the Company may also permit the Awardee to
use any of the forms of payment described in Section 6.4(c). The Administrator
may also permit Award Shares to be withheld to pay required withholding. If the
Administrator permits Award Shares to be withheld, the Fair Market Value of the
Award Shares withheld, as determined as of the date of withholding, shall not
exceed the amount determined by the applicable minimum statutory withholding
rates.

 

11.2    Reporting of Dispositions.    Any holder of Option Shares acquired under
an Incentive Stock Option shall promptly notify the Administrator, following
such procedures as the Administrator may require, of the sale or other
disposition of any of those Option Shares if the disposition occurs during: (a)
the longer of two years after the Grant Date of the Incentive Stock Option and
one year after the date the Incentive Stock Option was exercised, or (b) such
other period as the Administrator has established.

 

12.    Compliance with Law

 

The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Law, including all applicable
securities laws. Awards may not be exercised, and Award Shares may not be
transferred, in violation of Applicable Law. Thus, for example, Awards may not
be exercised unless: (a) a registration statement under the Securities Act is
then in effect with respect to the related

 

13



--------------------------------------------------------------------------------

Award Shares, or (b) in the opinion of legal counsel to the Company, those Award
Shares may be issued in accordance with an applicable exemption from the
registration requirements of the Securities Act and any other applicable
securities laws. The failure or inability of the Company to obtain from any
regulatory body the authority considered by the Company’s legal counsel to be
necessary or useful for the lawful issuance of any Award Shares or their
subsequent transfer shall relieve the Company of any liability for failing to
issue those Award Shares or permitting their transfer. As a condition to the
exercise of any Award or the transfer of any Award Shares, the Company may
require the Awardee to satisfy any requirements or qualifications that may be
necessary or appropriate to comply with or evidence compliance with any
Applicable Law.

 

13.    Amendment or Termination of this Plan or Outstanding Awards

 

13.1    Amendment and Termination.    The Board may at any time amend, suspend,
or terminate this Plan.

 

13.2    Stockholder Approval.    The Company shall obtain the approval of the
Company’s stockholders for any amendment to this Plan if stockholder approval is
necessary or desirable to comply with any Applicable Law or with the
requirements applicable to the grant of Awards intended to be Incentive Stock
Options. The Board may also, but need not, require that the Company’s
stockholders approve any other amendments to this Plan.

 

13.3    Effect.  No amendment, suspension, or termination of this Plan, and no
modification of any Award even in the absence of an amendment, suspension, or
termination of this Plan, shall impair any existing contractual rights of any
Awardee unless the affected Awardee consents to the amendment, suspension,
termination, or modification. However, no such consent shall be required if the
Board determines, in its sole and absolute discretion, that the amendment,
suspension, termination, or modification: (a) is required or advisable in order
for the Company, the Plan or the Award to satisfy Applicable Law, to meet the
requirements of any accounting standard or to avoid any adverse accounting
treatment, or (b) in connection with any transaction or event described in
Section 10, is in the best interests of the Company or its stockholders. The
Board may, but need not, take the tax consequences to affected Awardees into
consideration in acting under the preceding sentence. Those decisions will be
final, binding and conclusive. Termination of this Plan shall not affect the
Administrator’s ability to exercise the powers granted to it under this Plan
with respect to Awards granted before the termination or Award Shares issued
under such Awards even if those Award Shares are issued after the termination.

 

14.    Reserved Rights

 

14.1    Nonexclusivity of this Plan.    This Plan shall not limit the power of
the Company or any Affiliate to adopt other incentive arrangements including,
for example, the grant or issuance of stock options, stock, or other
equity-based rights under other plans or independently of any plan.

 

14.2    Unfunded Plan.    This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Awardees, any such accounts will be
used merely as a convenience. The Company shall not be required to segregate any
assets on account of this Plan, the grant of Awards, or the issuance of Award
Shares. The Company and the Administrator shall not be deemed to be a trustee of
stock or cash to be awarded under this Plan. Any obligations of the Company to
any Awardee shall be based solely upon contracts entered into under this Plan,
such as Award Agreements. No such obligations shall be deemed to be secured by
any pledge or other encumbrance on any assets of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any such obligations.

 

15.    Special Arrangements Regarding Award Shares

 

15.1    Escrows and Pledges.    To enforce any restrictions on Award Shares
including restrictions related to Reverse Vesting, the Administrator may require
their holder to deposit the certificates representing Award

 

14



--------------------------------------------------------------------------------

Shares, with stock powers or other transfer instruments approved by the
Administrator endorsed in blank, with the Company or an agent of the Company to
hold in escrow until the restrictions have lapsed or terminated. The
Administrator may also cause a legend or legends referencing the restrictions to
be placed on the certificates. Any Awardee who delivers a promissory note as
partial or full consideration for the purchase of Award Shares will be required
to pledge and deposit with the Company some or all of the Award Shares as
collateral to secure the payment of the note. However, the Administrator may
require or accept other or additional forms of collateral to secure the note
and, in any event, the Company will have full recourse against the maker of the
note, notwithstanding any pledge or other collateral.

 

15.2    Repurchase Rights

 

(a)    Reverse Vesting.    If an Option or Stock Award is subject to Reverse
Vesting, the Company shall have the right, during the seven months after the
Awardee’s Termination, to repurchase any or all of the Award Shares that were
unvested as of the date of that Termination. If the Award Shares were purchased
with a promissory note, the repurchase price shall be the lower of: the Option
Price or Purchase Price for such Shares, (minus the amount of any cash dividends
paid or payable with respect to the Award Shares for which the record date
precedes the repurchase) and the Fair Market Value at the date of Termination.
In all other cases, the repurchase price shall be determined by the
Administrator in accordance with this Section 15.2. The repurchase determined by
the Administrator shall be either (i) the Option Price or Purchase Price for the
Award Shares (minus the amount of any cash dividends paid or payable with
respect to the Award Shares for which the record date precedes the repurchase)
or (ii) the lower of (A) the Option Price or Purchase Price for the Shares or
(B) the Fair Market Value of those Option Shares as of the date of the
Termination. The repurchase price shall be paid in cash or, if the Option Shares
were purchased in whole or in part with a promissory note, cancellation of
indebtedness under that note, or a combination of those means. The Company may
assign this right of repurchase.

 

(b)    Procedure.  The Company or its assignee may choose to give the Awardee a
written notice of exercise of its repurchase rights under this Section 15.2.
However, the Company’s failure to give such a notice shall not affect its rights
to repurchase Award Shares. The Company must, however, tender the repurchase
price during the period specified in this Section 15.2 for exercising its
repurchase rights in order to exercise such rights.

 

15.3    Market Standoff.    If requested by the Company or a representative of
its underwriters in connection with a registration of any securities of the
Company under the Securities Act, Awardees or certain Awardees shall be
prohibited from selling some or all of their Award Shares during a period not to
exceed 180 days after the effective date of the Company’s registration
statement. This restriction shall not apply to any registration statement on
Form S-8, Form S-4 or an equivalent registration statement.

 

16.    Beneficiaries

 

An Awardee may file a written designation of one or more beneficiaries who are
to receive the Awardee’s rights under the Awardee’s Awards after the Awardee’s
death. An Awardee may change such a designation at any time by written notice.
If an Awardee designates a beneficiary, the beneficiary may exercise the
Awardee’s Awards after the Awardee’s death. If an Awardee dies when the Awardee
has no living beneficiary designated under this Plan, the Company shall allow
the executor or administrator of the Awardee’s estate to exercise the Award or,
if there is none, the person entitled to exercise the Option under the Awardee’s
will or the laws of descent and distribution. In any case, no Award may be
exercised after its Expiration Date.

 

17.    Miscellaneous

 

17.1    Governing Law.    This Plan, the Award Agreements and all other
agreements entered into under this Plan, and all actions taken under this Plan
or in connection with Awards or Award Shares, shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware.

 

15



--------------------------------------------------------------------------------

 

17.2    Determination of Value.    Fair Market Value shall be determined as
follows:

 

(a)    Listed Stock.    If the Shares are traded on any established stock
exchange or quoted on a national market system, Fair Market Value shall be the
closing sales price for the Shares as quoted on that stock exchange or system
for the date the value is to be determined (the “Value Date”) as reported in
TheWall Street Journal or a similar publication. If no sales are reported as
having occurred on the Value Date, Fair Market Value shall be that closing sales
price for the last preceding trading day on which sales of Shares are reported
as having occurred. If no sales are reported as having occurred during the five
trading days before the Value Date, Fair Market Value shall be the closing bid
for Shares on the Value Date. If Shares are listed on multiple exchanges or
systems, Fair Market Value shall be based on sales or bids on the primary
exchange or system on which Shares are traded or quoted.

 

(b)    Stock Quoted by Securities Dealer.    If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.

 

(c)    No Established Market.    If Shares are not traded on any established
stock exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Board or Committee will determine Fair Market
Value in good faith. The Board or Committee will consider the following factors,
and any others it considers significant, in determining Fair Market Value: (i)
the price at which other securities of the Company have been issued to
purchasers other than Employees, Directors, or Consultants, (ii) the Company’s
net worth, prospective earning power, dividend-paying capacity, and
non-operating assets, if any, and (iii) any other relevant factors, including
the economic outlook for the Company and the Company’s industry, the Company’s
position in that industry, the Company’s goodwill and other intellectual
property, and the values of securities of other businesses in the same industry.

 

17.3    Reservation of Shares.    During the term of this Plan, the Company will
at all times reserve and keep available such number of Shares as are still
issuable under this Plan.

 

17.4    Electronic Communications.    Any Award Agreement, notice of exercise of
an Award, or other document required or permitted by this Plan may be delivered
in writing or, to the extent determined by the Administrator, electronically.
Signatures may also be electronic if permitted by the Administrator.

 

17.5    Notices.    Unless the Administrator specifies otherwise, any notice to
the Company under any Option Agreement or with respect to any Awards or Award
Shares shall be in writing (or, if so authorized by Section 17.4, communicated
electronically), shall be addressed to the Secretary of the Company, and shall
only be effective when received by the Secretary of the Company.

 

Adopted by the Board on: April 17, 2003

 

Approved by the stockholders on:                                       
           

 

Effective date of this Plan:                                       
                        

 

16